Citation Nr: 0731748	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  03-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from September 1977 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's right knee injury is manifested by chronic 
pain, locking and crepitus and with flexion of 140 degrees.  
There is no evidence of dislocation, recurrent subluxation or 
ankylosis of the right knee.

2.  The veteran's lumbosacral strain is manifested by low 
back pain with characteristic pain on motion, with lumbar 
forward flexion of 90 degrees and without intervertebral disc 
syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of right knee injury, post-operative, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2007).

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71A, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a January 2004 letter, the RO provided the veteran with 
VCAA notice regarding the claims on appeal.  The April 2003 
letter advised the veteran of the evidence required to 
substantiate a claim for an increased rating, notified the 
veteran of VA's duty to assist with the claim and explained 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant evidence in 
his possession. 

The Board notes that the VCAA notice was provided to the 
veteran after the initial rating decision and therefore does 
not reflect compliance with the timing requirements outlined 
in Pelegrini.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims. Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of his claims.  The RO obtained the available 
service medical records and post-service medical records.  
The RO also made several attempts to obtain Social Security 
records on the veteran's behalf.  A response on file 
indicates that the Social Security records were determined to 
be unavailable.   

The veteran was afforded VA examinations for both of the 
claims on appeal in  2003.  Thereafter, the veteran was 
scheduled to undergo examinations in January 2004 and failed 
to report for those examinations.  In a June 2004 brief, the 
veteran's representative contended that notice of the VA 
examination was sent to the wrong address.  A memorandum in 
the claims file reflects that notification letters were sent 
to two addresses, including the one provided by the veteran's 
representative in December 2003.  The RO noted that one of 
the notification letters was returned as undeliverable, and 
the letter sent to the address provided in December 2003 was 
not returned.  Because the correspondence to the appellant at 
the address he designated was not returned as undelivered, 
the law presumes the appellant received it, in the absence of 
clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
notice letters that were not returned were received at the 
address designated by the appellant.

The record reflects that the veteran was scheduled for VA 
examinations in August 2005 and failed to report for those 
examinations.  

The duty to assist in not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in a 
circumstance where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
information obtained during the VA examinations that the 
veteran did not attend could have proven to be beneficial to 
the veteran's appeal.  Under 38 C.F.R. § 3.655, where 
continued entitlement to a benefit cannot be confirmed 
without a current VA examination and the veteran fails to 
report for such examination, without good cause, the 
increased rating claim shall be rated based on the evidence 
of record.   

The record reflects that the veteran has been incarcerated 
since March 2006.  The Court has held that the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  See Wood, supra.;  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  In this case,  the 
veteran was provided with opportunities to undergo VA 
examinations prior to his incarceration and failed to report 
for the scheduled examinations.  The Board finds that it is 
not necessary to remand this claim so that the RO may attempt 
to obtain another examination.  The duty to assist has been 
satisfied in this case, and no further development is 
required.

II.  Analysis of Claims

The veteran seeks increased ratings for service-connected 
right knee injury and lumbosacral strain.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  In determining the 
level of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage and functional 
loss with respect to all of these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ § 4.40, 4.45 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. 
§ 4.45 (2007); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint. 38 C.F.R. § 4.59 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under various Diagnostic 
Codes, is to be avoided. 38 C.F.R. § 4.14 (2007).

The critical element in permitting the assignment of several 
evaluations under various Diagnostic Codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994). 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Increased rating for right knee injury

The veteran seeks a higher evaluation for a service-connected 
right knee injury, currently rated as 20 percent disabling.  
The veteran asserts that his right knee disability has 
increased in severity.

The veteran's right knee disability has been rated under 
Diagnostic Code 5257, which governs impairment of the knee.  
Diagnostic Code 5257 provides for a 20 percent evaluation for 
moderate recurrent subluxation or lateral instability and a 
30 percent evaluation for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2007).
  
The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9- 98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Codes 5260 and 5261 are also pertinent to this 
claim.  These Diagnostic Codes provide that a 20 percent 
evaluation is assignable for flexion of the leg limited to 30 
degrees or extension of the leg limited to 15 degrees.  A 30 
percent evaluation is provided for flexion of the leg limited 
to 15 degrees or extension of the leg limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2007); see 
also VAOGCPREC 9-2004 (September 17, 2004) (holding that 
separate evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint. 

Diagnostic Code 5010 provides that arthritis that is due to 
trauma and substantiated by x-ray findings is to be evaluated 
as degenerative arthritis.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings is 
to be evaluated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, an evaluation of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation is assignable for x-
ray evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating episodes.  38 C.F.R.
§ 4.71a, Diagnostic Code 5003 (2007).

Diagnostic Code 5256 provides for evaluations from 30 to 60 
percent for ankylosis of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2007).

At a VA orthopedic examination in April 2003, the veteran 
complained of chronic pain, locking and giving way of the 
right knee.  The examiner noted that the veteran used a cane 
and a knee brace and had an antalgic gait.  The examiner 
noted that the range of the right knee was normal, with 
flexion of 140 degrees.     

The examiner noted that the knee was stable to varus and 
valgus stress at 0 degrees and 30 degrees.  McMurray's and 
Lachman's examinations were negative.  X-rays of the right 
knee were normal.  The examiner indicated that there was 
edema of the right knee.  The examiner further noted that the 
veteran had guarding and crepitus.  The examiner opined that 
the range of motion and joint function was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups.  

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for an increased rating.  
The evidence reflects that the veteran's knee disability is 
manifested by knee pain, edema and crepitus.  The most recent 
VA examination found that the veteran has full range of 
motion.  There have been no findings of severe recurrent 
subluxation or instability or ankylosis.  There is no x-ray 
evidence of arthritis of the right knee.  Accordingly, there 
is no basis upon which an evaluation in excess of 20 percent 
may be assigned for the veteran's disability. 

C.  Claim for increased rating for lumbosacral strain

The veteran also seeks an increased evaluation for service-
connected lumbosacral strain.  Lumbosacral strain is 
currently rated as 10 percent disabling under Diagnostic Code 
5295.  

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain,  
a 10 percent evaluation was assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
was assigned for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 10 
percent was assignable for mild intervertebral disc syndrome.  
An evaluation of 20 percent was assignable for moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2007)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5243 now governs ratings of intervertebral disc syndrome.  
See Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted where there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.  A 10 percent rating is applicable with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2007).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide for a 10 percent 
rating for:  forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

The criteria for a 20 percent rating are:  forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The veteran underwent a VA examination in April 2003.  The 
veteran reported experiencing sharp back pain on a daily 
basis.  It was noted that the veteran used a cane and back 
brace.  The veteran denied any dizziness, visual 
disturbances, numbness, weakness, bladder or bowel complaints 
or erectile dysfunction.  It was noted that the veteran could 
do all activities of daily living and could drive.    

The examiner noted that the veteran had an antalgic gait 
secondary to the knee.  The veteran's posture was within 
normal limits.  There was no evidence of spasm.  The veteran 
had forward flexion of 90 degrees and extension of 30 
degrees.  The veteran had lateral bending of 30 degrees to 
the right and left and lateral rotation of 30 degrees to the 
right and left.  The examiner indicated that the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups.  On neurological examination, the examiner 
indicated that sensation was equal bilaterally.  The veteran 
had muscle strength of 5/5.  Reflexes were 2+ and equal 
bilaterally to the lower extremities.  The examiner noted 
that x-rays showed negative views of the lumbar spine.  The 
examiner diagnosed mechanical low back pain.

The Board finds that a rating in excess of 20 percent is not 
warranted in this case.  First, with respect to the rating 
criteria in effect prior to September 26, 2003, the evidence 
does not demonstrate lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position, as required for a 20 
percent rating under Diagnostic Code 5292.  In addition, the 
requirements for a 20 percent rating under Diagnostic Code 
5295 are not satisfied.  Under that diagnostic code, as noted 
above, a 20 percent rating applies where there is moderate 
limitation of motion.  The 2003 examination report found that 
the veteran had thoracolumbar forward flexion of 90 degrees, 
which is defined as normal forward flexion under the amended 
VA rating criteria.  The examiner found no evidence of muscle 
spasm.  

The Board also finds that a rating in excess of 10 percent is 
not warranted under the rating criteria in effect since 
September 26, 2003.  As noted previously, under the General 
Rating Formula, a 20 percent rating is appropriate for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   

The Board also finds that the an increased rating is not 
warranted under any of the provisions pertaining to 
intervertebral disc syndrome.  Under the criteria in effect 
prior to September 23, 2002, a 20 percent rating required 
evidence of moderate recurring attacks of intervertebral disc 
syndrome.  Under the criteria in effect since September 23, 
2002, a 20 percent rating applies when there is evidence of 
incapacitating episodes of intervertebral syndrome having a 
duration of at least two weeks, but less than four weeks, 
during a 12-month period.  

D. Conclusion

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claims 
for increased ratings for a right knee injury and lumbosacral 
strain.  In reaching this determination, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.
In exceptional cases, an increased evaluation is available on 
an extraschedular basis. However, there is no indication of 
record that the schedular criteria are inadequate to evaluate 
the veteran's disabilities.  The evidence does not reflect 
that the veteran's right knee and lumbosacral strain 
disabilities have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board is 
therefore not required to remand these claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for right knee injury is denied.   

An increased rating for lumbosacral strain is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


